COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00061-CV


The City of Keller                         §    From the 17th District Court

                                           §    of Tarrant County (17-238226-09)
v.
                                           §    May 1, 2014

                                           §    Opinion by Justice Dauphinot
Kimberlee Diane Meadors Hall and
A. Thomas Hall                             §    Dissent by Justice Gabriel


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant The City of Keller shall pay all costs of

this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot